Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 17-cv-02635-REB-SKC

   BRUCE CASIAS,

          Plaintiff,

   v.

   RAYTHEON COMPANY, RAYTHEON INFORMATION SYSTEMS COMPANY and/or its
   business division: INTELLIGENCE, INFORMATION, AND SERVICES,

          Defendant.


   DEFENDANT’S RULE 50(b) MOTION FOR JUDGMENT AS A MATTER OF LAW OR,
       ALTERNATIVELY, RULE 59 MOTION FOR NEW TRIAL OR REMITTITUR


          Raytheon1 is entitled to judgment as a matter of law because Plaintiff failed to

   present evidence from which a reasonable jury might conclude he proved his Defense

   Contractor Whistleblower Protection Act (“DCWPA”) claim. 2 No evidence shows Plaintiff

   engaged in protected conduct that contributed to an adverse employment action against

   him. Plaintiff was reassigned but retained the same salary, benefits, job title, grade, and

   supervisor, and his reassignment was not an adverse employment action. Even if the

   reassignment was an adverse employment action, it was not caused by his alleged

   protected activity six months prior.



   1Judgment was entered against “Defendant Raytheon Company, Raytheon Information
   Systems Company, and/or its business division: Intelligence Information, and Services,”
   which are referred to herein as “Raytheon.”
   2Pursuant to D.C.COLO.LCivR 7.1(A), undersigned counsel certifies he conferred with
   Plaintiff’s counsel telephonically on October 19, 2020, regarding this opposed motion.
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 2 of 16




          Alternatively, this Court should order a new trial because the weight of the

   evidence is against the liability verdict. Moreover, the jury’s damages awards separately

   demonstrate the need for a new trial. The jury awarded $43,000 in economic damages

   and $1,000,000 in compensatory damages, yet Plaintiff suffered no economic

   consequences. This Court held “the change did not result in any loss of pay or change

   in Mr. Casias’s grade status.” (Dkt. #110 at 1). To the extent the jury awarded $43,000

   in economic damages as if Plaintiff was constructively discharged, this Court held

   Plaintiff waived any theory of recovery based on constructive discharge. (Dkt

   #114 at 4). The damages award shows the jury was biased, prejudiced, or impassioned,

   thus tainting the liability verdict and requiring a new trial. Lastly, even if the jury’s

   damages awards were not the product of bias, they are nonetheless excessive under

   the standards for evaluating excessiveness, and the Court should order remittitur.

                                      Law and Argument

   I.     Raytheon’s Motion for Judgment as a Matter of Law Should Be Granted.

          To establish a DCWPA claim, Plaintiff must prove: (1) he engaged in protected

   activity; (2) he suffered an adverse employment action; and (3) the protected activity

   was a contributing factor in the adverse employment action. Miller v. Inst. For Defense

   Analyses, 795 F. App’x 590 (10th Cir. 2019). Plaintiff did not suffer an adverse

   employment action. Even if there were evidence of an adverse employment action, no

   evidence shows Plaintiff’s claimed protected activity contributed to it.

          A.     Plaintiff Did Not Suffer an Adverse Employment Action.

          On May 16, 2016, Raytheon reassigned Plaintiff. (Trial Tr. at 47:1-7, 356:1-5; Dkt.



                                                2
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 3 of 16




   #63 at 5-6, ¶ 7). As a matter of law, the reassignment was not an adverse employment

   action. 3 In a retaliation case, “a plaintiff must show that a reasonable employee would

   have found the challenged action materially adverse.” Burlington N. & Santa Fe Ry. Co.,

   548 U.S. 53, 68 (2006). The Supreme Court emphasized, “We speak of material

   adversity because we believe it is important to separate significant from trivial harms.”

   Id. (emphasis in original). Thus, “reassignment of job duties is not automatically

   actionable.” Id. at 71. In Burlington, the plaintiff received a 37-day suspension without

   pay, along with his reassignment. Id. at 71. The reassignment was considered an

   adverse action because it involved duties that were “more arduous and dirtier,” required

   fewer qualifications, and was objectively considered a worse job. Id.

         In contrast, here, unrefuted evidence established Plaintiff continued to work as a

   Senior Test Engineer on the GPS-OCX Program, had no change in job title or grade,

   and had no change in pay or benefits. (Trial Tr. at 4:15-17, 96:7-20, 131:4-14, 152:19-

   153:13, 189:5-6, 216:18-23). Plaintiff continued to report to the same supervisor,

   continued to work at the same facility, and remained eligible for the same opportunities.

   (Id. at 4:15-17, 132:19-23, 298:10-15, 301:10-19). Plaintiff was not placed on any kind

   of performance improvement plan, nor did he receive any disciplinary action. (Id. at

   81:17-82:2). Plaintiff alleges he was given fewer responsibilities and fewer direct

   reports, but that too is insufficient. The Tenth Circuit has held: “A work assignment must

   result in material injury or harm to be actionable as retaliation.” Dye v. Moniz, 672 F.


   3 The Court has held that Plaintiff’s “claim was premised exclusively on Mr. Casias’s
   reassignment.” (Dkt. #110 at 1). The Court ruled that Plaintiff waived any theory that his
   DCWPA claim was supported by a constructive discharge theory. (Dkt. #114 at 4-5).


                                               3
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 4 of 16




   App’x 836, 840 (10th Cir. 2016). In Dye, the plaintiff pointed “to evidence she was given

   little or no work, given work outside her areas of expertise and threatened with a

   [performance improvement plan].” Id. at 841. The Tenth Circuit nonetheless affirmed

   summary judgment, holding: “But Dye points to no evidence suggesting that her

   decreased job responsibilities affected her salary, harmed her professional

   development or job prospects, or disadvantaged her in any way.” Id. (emphasis

   supplied). Here, the reassignment did not affect Plaintiff’s salary or job prospects. After

   being reassigned, Plaintiff was recruited by another defense contractor, and

   resigned from Raytheon to accept a comparable engineering position. (Trial Tr. at 56:1-

   10, 97:12-99:23). Similarly, Terry Plymell and Joseph Hollon provided unrebutted

   testimony that, as Raytheon employees, at various times they were reassigned to

   positions that changed the number of individuals reporting to them, and confirmed that

   such a change did not constitute a demotion. (Id. at 200:15-201:2, 201:13-21, 217:8-19,

   325:20-326:16). Kelly Mann, Raytheon’s Human Resources Generalist, confirmed that a

   change in the number of reports did not constitute a demotion. (Id. at 301:20-302:12,

   307:8-10).4 Based on the evidence, no reasonable juror could conclude Plaintiff’s

   reassignment was a material adverse employment action.

         B.     Protected Activity Did Not Contribute to the Reassignment.

         Even if the reassignment were an adverse employment action, Raytheon still



   4
     Plaintiff offered testimony from David Martinez and Karl Sheldon suggesting they
   believed Plaintiff was demoted, but both Martinez and Sheldon confirmed they had no
   supervisory role over Plaintiff. (Trial Tr. at 130:20-131:3, 131:15-132:18, 152:5-15).



                                               4
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 5 of 16




   would be entitled to judgment as a matter of law. There is no evidence that any

   protected activity by Plaintiff contributed to his reassignment. The evidence shows two

   possible protected activities: Plaintiff’s report on November 17, 2015, to Hollon and

   Raytheon leadership raising ethical concerns regarding an instruction to change test

   data metrics, and a separate internal ethics complaint on May 18, 2016, to Raytheon’s

   Ethics Office. (Trial Tr. at 4:18-19, 25:1-15, 27:13-18, 249:5-20; Dkt. #6 at 2, ¶ 1, 6 ¶ 9).

          The May 18, 2016 complaint cannot have contributed to the reassignment, which

   had been communicated on May 16, 2016. As a matter of law and logic, a later event

   cannot have caused an earlier one. Stewart v. Indep. Sch. Dist. No. 196, 481 F.3d

   1034, 1044 (8th Cir. 2007) (“alleged retaliation which precedes protected conduct

   cannot logically be used to show causation because a prior event cannot be caused by

   a later event.”). In fact, Plaintiff confirmed that causation ran in the opposite direction –

   i.e., the reassignment caused the complaint. (Trial Tr. at 108:2-12). Upholding the

   verdict would require evidence that the November 2015 report contributed to the May

   2016 reassignment. Plaintiff attributed the reassignment to blame-shifting, not to

   retaliation.

                  Q:    How were you a scapegoat?
                  A:    I was directed to go do something unethical and illegal, and
                        then they effectively blamed me for these problems….
                  Q:    [D]id you follow Mr. Hollon’s direction?
                  A:    I did follow his direction.
                  Q:    And as a result of that, what happened?
                  A:    I was demoted.
                                           *      *     *      *
                  A:    They directed me to falsify this data back in November of
                        2015, and then in May of 2016 they were holding me
                        responsible for that. I was – feel like I was being
                        scapegoated for the decisions by my program management.


                                                 5
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 6 of 16




   (Id. at 48:6-13, 54:20-23). Plaintiff also testified he had no evidence that the decision

   maker, Hollon, was motivated by retaliation. (Id. at 82:21-24). The only possible alleged

   protected activity is the November 2015 complaint, and the only possible alleged

   adverse action is the reassignment. The evidence, however, shows the reassignment

   was not caused by any protected activity. Accordingly, Raytheon is entitled to judgment

   as a matter of law.

   II.    Alternatively, the Court Should Order a New Trial.

          Alternatively, the Court should order a new trial pursuant to Rule 50(b)(2) and

   Rule 59. A new trial is required because (1) the weight of the evidence does not support

   the jury’s liability finding, and (2) the damages awards are so excessive as to raise an

   inference that passion, prejudice, or some other improper cause infected the trial.

   Although mere excessiveness may be cured by remittitur, excessiveness that results

   from jury passion or prejudice requires a new trial. See Mason v. Texaco, Inc., 948 F.2d

   1546, 1560 (10th Cir. 1991).

          A.     The Jury’s Liability Verdict is Against the Weight of the Evidence.

          Under Rule 59, “the district court judge may set aside the verdict even though

   there is substantial evidence to support it.” B.J. Barnes & Sons Trucking, Inc. v. Dairy

   Farmers of Am., Inc., 2007 WL 315708, at *1 (D. Utah Jan. 30, 2007) (internal citations

   omitted). When the district court decides in its discretion the verdict is against the weight

   of the evidence, it may order a new trial. See, e.g., U.S., ex rel. Maxwell v. Kerr-McGee

   Oil & Gas Corp., 2009 WL 3161828, at *7 (D. Colo. Sept. 30, 2009) (citing McHargue v.

   Stokes Div. of Pennwalt Corp., 912 F.2d 394, 396 (10th Cir. 1990)). “Indeed, the Tenth



                                                6
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 7 of 16




   Circuit has stated that ‘the granting of a new trial involves an element of discretion

   which goes further than the mere sufficiency of the evidence. It embraces all the

   reasons which inhere in the integrity of the jury system itself.’” B.J. Barnes & Sons, 2007

   WL 315708, at *1 (internal citations omitted).

          For the reasons described above, the weight of the evidence does not support

   the jury’s finding that Plaintiff’s reassignment was an adverse employment action. See

   supra. Additional evidence shows Plaintiff was not demoted. Other managers were

   reassigned and lost direct reports without it being considered a demotion. (Trial Tr. at

   200:15-201:2, 201:13-21, 217:8-19, 325:20-326:16). Furthermore, the particular position

   to which Plaintiff was reassigned was not a dead-end demotion. Instead, the position

   now involves a team of 18 people, who in turn are used by 50 test engineers across the

   GPS-OCX program, and the individual who assumed the position after Plaintiff resigned

   was later reassigned to an even bigger role at Raytheon. (Id. at 217:23-218:25).

   Moreover, in his exit survey, Plaintiff said nothing about a demotion and answered that

   “yes” he would consider reemployment with Raytheon. (Id. at 311:14-312:5).

          As described above, the weight of the evidence shows Plaintiff’s alleged

   protected activity did not contribute to the reassignment decision. See supra.

   Additionally, Plaintiff offered no explanation as to why, if Hollon was motivated by

   retaliation, he waited six months to reassign Plaintiff to different responsibilities at the

   same salary. In contrast, Hollon explained his decision at length. (Id. at 339:9-342:11).

   Similarly, the lack of retaliatory motive is reinforced by evidence showing no one at

   Raytheon or the Air Force was concerned by what Plaintiff reported in November 2015.



                                                7
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 8 of 16




   (Id. at 182:12-185:1, 335:1-338:1, 342:23-343:6, 351:16-352:9). Even after Plaintiff filed

   a post-reassignment complaint, Raytheon and the Air Force investigated and found no

   wrongdoing. (Id. at 260:15-263:4, 263:18-264:6, 265:14-266:15).

         B.     The Excessive Damages Awards Require a New Trial.

         Even assuming the weight of the evidence supported the liability finding, the

   jury’s damages awards require a new trial. Damages awards must be supported by

   substantial evidence. Wulf v. City of Wichita, 883 F.2d 842, 874 (10th Cir. 1989). A new

   trial should be ordered “when the jury returns a verdict in an amount which is at

   variance with the undisputed evidence presented at trial.” Grant v. Brandt, 796 F.2d

   351, 354 (10th Cir. 1986). The jury’s award of $43,000 in economic damages requires a

   new trial on liability and damages because it is not supported by any evidence, much

   less sufficient evidence. This Court has already held there was no economic

   consequence from the only adverse employment action at issue in the trial, Plaintiff’s

   reassignment in May 2016. (Dkt. #110 at 1). The only plausible explanation for the jury’s

   $43,000 economic damages award is that the jury made the award because it believed

   Plaintiff was constructively discharged and the award would reflect any difference in pay

   at Ball compared to Raytheon. However, this Court determined Plaintiff waived his

   DCWPA claim under a constructive discharge theory and, thus, Plaintiff is not entitled to

   any damages based on the termination of his employment. (Dkt. #114 at 4-5). Under the

   law of the case doctrine, this Court’s determination that Plaintiff waived any constructive

   discharge theory is binding. See, e.g., McIlravy v. Kerr-McGee Coal Corp., 204 F.3d

   1031, 1034 (10th Cir. 2000) (“The law of the case doctrine posits that when a court



                                               8
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 9 of 16




   decides upon a rule of law, that decision should continue to govern the same issues in

   subsequent stages in the same case.”). Because the jury awarded $43,000 in economic

   damages despite undisputed evidence that Plaintiff’s reassignment caused no

   economic damages, a new trial is required.

         A new trial also is required because the jury’s damages awards are so excessive

   as to indicate prejudice, bias, or some other improper cause, thereby tainting the entire

   verdict. “Such bias, prejudice or passion can be inferred from excessiveness” itself.

   Malandris v. Merrill Lynch, Pierce, Fenner & Smith Inc., 703 F.2d 1152, 1168 (10th Cir.

   1981). When “the court determines that the verdict was the result of passion or

   prejudice, or for any other reason it appears that the jury erred or abused its discretion

   not only on the issue of damages but also on the issue of liability, the court must

   unconditionally order a new trial and cannot give the plaintiff the option to accept a

   lesser amount.” Id. at 1168 (discussing the circumstances under which excessive

   damages may be cured by remittitur and when a new trial is required). The jury’s

   awards here are not simply excessive, a mistake that can be cured by remittitur. Rather,

   the awards are so shockingly disconnected from the evidence as to indicate the jury

   was prejudiced, biased, or otherwise improperly impassioned against Raytheon. As set

   forth above, the $43,000 award cannot be anything but plainly excessive, since any

   economic damages award would be entirely without evidentiary support. The jury’s

   shocking $1,000,000 non-economic damages award similarly demonstrates that the jury

   acted with prejudice, bias, or passion against Raytheon.

         The excessive nature of the award is reinforced by examining the seven factors



                                                9
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 10 of 16




    used by courts in this Circuit to determine excessiveness in non-economic

    compensatory awards. The factors are: (1) the nature and severity of the conduct at

    issue; (2) the nature and extent of harm suffered by the plaintiff; (3) whether medical

    assistance was sought; (4) whether the plaintiff could continue to work in his chosen

    field; (5) the context of the defendant’s acts; (6) corroborating, objective evidence; and

    (7) comparison to awards in other cases. Seme v. E&H Prof. Sec. Co., Inc., 2010 WL

    1553786, at *16 (D. Colo. Mar. 19, 2010).

          First, there is nothing severe about the conduct at issue here. Plaintiff was

    reassigned to other duties on the same project, at the same facility, with the same

    supervisor, and at the same pay and benefits. (Trial Tr. at 96:7-20, 131:4-14, 132:19-23,

    152:19-153:13, 189:5-6, 216:18-23, 298:10-15, 301:10-19).

          Second, Plaintiff’s “harm” involved no physical injury and consisted only of stress

    he claimed by being reassigned to new responsibilities at the same pay. Nothing

    indicates anything other than “garden variety” emotional distress. Although Plaintiff

    claimed the reassignment “was a contributing factor to my divorce,” he gave no

    explanation as to how a salary-neutral reassignment in May, followed by recruitment to

    a comparable job in July, contributed to his divorce in October. (Id. at 55:11-19 56:1-3,

    97:22-24). Plaintiff admitted his reputation was not damaged outside Raytheon, a

    conclusion reinforced by the fact he was recruited by another defense contractor. (Id. at

    103:13-20). Any harm was short-lived, as Plaintiff was recruited to a new job within two

    months of the reassignment. (Id. at 56:1-10, 97:12-99:23).

          Third, there is no evidence Plaintiff sought healthcare consultation or treatment.



                                                10
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 11 of 16




           Fourth, Plaintiff continued to work in his chosen field. (Id. at 56:1-10).

           Fifth, the context of Raytheon’s acts consists of: a reassignment six months after

    the alleged protected activity; Raytheon and the Air Force were apprised of the alleged

    “falsification” and were unconcerned; Plaintiff’s attribution of the reassignment to blame-

    shifting, not retaliation; Plaintiff’s admission he has no evidence the decision maker was

    motivated by retaliation; Raytheon’s non-retaliatory explanation; an investigation by

    Raytheon and the Air Force yielding no evidence of wrongdoing; and Plaintiff’s voluntary

    resignation. (Id. at 25:1-15, 27:13-18, 48:6-13, 54:20-23, 56:1-10, 82:21-24, 97:12-

    99:23, 249:5-16, 260:15-263:4, 263:18-264:6, 265:14-266:15, 311:2-312:5, 301:20-

    302:12, 307:8-10, 339:9-342:11).

           Sixth, there was no corroborating evidence of either wrongful motive or harm.

           Seventh, comparison to other cases strongly demonstrates the excessiveness of

    the $1,000,000 award. Courts in this Circuit have repeatedly found damages awards of

    far less than $1,000,000 to be shockingly excessive, even when the evidence of

    distress is far greater than Plaintiff’s reassignment. In Fitzgerald v. Mountain States Tel

    and Tel. Co., the plaintiffs were denied employment contracts, and one was called

    “white bitch” and otherwise subjected to hostile treatment. Fitzgerald, 68 F.3d 1257,

    1260-62 (10th Cir. 1995). A clinical psychologist testified the incident would have

    continuing effects. Id. at 1265. One plaintiff testified she required medication due to the

    stress from the incident, and the other plaintiff testified he missed more than three

    weeks of work. Id. The Tenth Circuit concluded awards of $250,000 were “clearly”

    “excessive” and “tainted by passion and prejudice,” and it reversed the denial of



                                                 11
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 12 of 16




    defendant’s new trial motion.

           In Hughes v. The Regents of the University of Colorado, the sex discrimination

    plaintiff was originally told the university had “no need for her skills” and was then

    moved to a position with fewer responsibilities but the same pay and benefits. Hughes,

    967 F. Supp. 431, 434-35 (D. Colo. 1996). The district court accepted that “Defendant’s

    actions were undoubtedly hurtful and caused her emotional distress and mental

    anguish.” Id. at 438. The court noted “[s]he did not suffer the emotional distress which

    would be expected to accompany the loss of a job or a decrease in earnings, and her

    degree of stress was not severe as to require counseling or other professional

    treatment.” Id. The jury awarded Hughes $125,0005 in emotional distress damages, but

    the district court held it was “clearly excessive.” Id. at 438. After adjusting for inflation,

    the jury award to Plaintiff in this case is approximately five times the “clearly excessive”

    award in Hughes. The Hughes court further noted that “[d]amages awarded solely for

    emotional distress in discrimination cases arising under title VII [sic] and related

    statutory provisions are typically less than $50,000.” Id.

           In Wulf v. City of Wichita, a police officer was terminated in retaliation for his

    constitutionally protected speech. Wulf, 883 F.2d 842 (10th Cir. 1989). The plaintiff

    testified his job loss was stressful and caused him to be “angry, depressed, scared and

    frustrated.” Id. at 875. The plaintiff’s wife corroborated his testimony and added that

    “they experienced significant financial difficulties.” Nonetheless, the Tenth Circuit held



    5$125,000 in 1996 is currently equivalent to $206,422.08. See U.S. Inflation Calculator,
    available at https://www.usinflationcalculator.com/, last accessed August 22, 2020.


                                                 12
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 13 of 16




    an award of $250,000 was “excessive.” Id.

           In Baldonado v. New Mexico State Highway and Transportation Department, a

    wheelchair-bound employee was discriminated against because of his disability,

    including by failures to accommodate that caused him to fall and required co-workers to

    carry the plaintiff down the stairs more than once when the elevator broke. Baldonado,

    2001 WL 37125074 (D.N.M. July 6, 2001). The plaintiff presented evidence from his

    treating physicians, including testimony that the headaches he incurred from the fall

    were “totally incapacitating” and occurred “for days on end.” Id. at *5. Another doctor

    testified that, although medication provided some relief, the plaintiff still reported

    headaches “three to four times a week.” Id. Despite this medical evidence from multiple

    physicians, the court nonetheless found the jury’s award of approximately $1,000,000 in

    emotional distress damages to be excessive. Id. at *4-6.

           Based on the foregoing, even assuming there is evidence to support the liability

    verdict, the jury’s award of $1,000,000 in non-economic compensatory damages is so

    grossly disproportionate to the evidence, and to awards in other cases, that it reflects

    jury bias, prejudice, or passion against Raytheon. As a result, a new trial is required.

    III.   Alternatively, this Court Should Order Remittitur.

           Even if the Court concludes a new trial is not required, the shockingly excessive

    damages awards cannot stand. Because the undisputed evidence shows there were no

    economic damages for the reassignment, that award should be remitted to zero. The

    undisputed evidence shows Plaintiff suffered no economic consequence from the

    reassignment. (Trial Tr. at 4:15-17, 96:7-20, 189:5-6, 216:18-23; Dkt. #63 at 6, ¶ 8).



                                                13
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 14 of 16




    Accordingly, that award should be zero.

           The award for non-economic damages should be remitted to $50,000, an amount

    consistent with awards in comparable cases, i.e., a short-lived reassignment at the

    same pay with no physical or verbal abuse. As set forth more fully above, none of the

    factors support a $1,000,000 non-economic damages award. See supra. Comparison

    to other cases strongly demonstrates the excessiveness of the $1,000,000 award. See

    Fitzgerald, 68 F.3d at 1260-62, 65 ($250,000 award “clearly … excessive”); Wulf, 883

    F.2d at 875 (award of $250,000 excessive, despite termination of employment;

    remanded for remitted award not to exceed $50,000); Baldonado, 2001 WL 37125074,

    at *4-6 (award of $1,038,000 shockingly excessive, despite medical testimony the

    wheelchair-bound employee was physically injured, required medical care, and was

    humiliated; remitted to $500,000); Hughes, 967 F. Supp. at 434-35, 438 ($125,000 was

    “clearly excessive” and remitted to $50,000).

           These cases establish that, absent physical abuse or injury, $50,000 has been a

    standard benchmark for emotional distress damages. In Hughes, the case most similar

    to Plaintiff’s, the court remitted an excessive award to $50,000. Like Plaintiff, Hughes

    was reassigned but at the same pay and benefits. Like Plaintiff, Hughes presented no

    evidence that any professional health consultation or treatment was required. Yet even

    Hughes had more devastating evidence than Plaintiff. Hughes’ employer told her it had

    “no need for her skills,” and she testified the supervisor was trying to get rid of her and

    her career plans were destroyed. Hughes, 967 F. Supp. at 437. Based on the $50,000

    award in Hughes, Raytheon suggests that if judgment or a new trial are not granted, the



                                                14
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 15 of 16




    $1,000,000 should be remitted to a compensatory award of $50,000.

                                           Conclusion

           For all the reasons stated herein and based on the evidence admitted at trial,

    Raytheon respectfully requests the Court enter judgment as a matter of law in its favor.

    In the alternative, Raytheon requests the Court order a new trial or, alternatively, order

    remittitur. Raytheon seeks any further relief to which it may be entitled.

            Respectfully submitted this 21st day of October, 2020.

                                                     OGLETREE, DEAKINS, NASH, SMOAK &
                                                     STEWART, P.C.

                                                     s/ Raul Chacon, Jr._

                                                     Ron Chapman, Jr.
                                                     8117 Preston Road, Suite 500
                                                     Dallas, TX 75225
                                                     Telephone: 214.987.3800
                                                     Facsimile: 214.987.3927
                                                     ron.chapman@ogletree.com

                                                     David L. Schenberg
                                                     7700 Bonhomme Ave., Ste. 650
                                                     St. Louis, MO 63105
                                                     Telephone: 314.802.3935
                                                     Facsimile: 314.802.3936
                                                     david.schenberg@ogletree.com

                                                     Raul Chacon, Jr.
                                                     2000 S. Colorado Blvd.
                                                     Tower Three, Suite 900
                                                     Denver, CO 80222
                                                     Telephone: 303.764.6800
                                                     Facsimile: 303.831.9246
                                                     raul.chacon@ogletree.com


                                                     Attorneys for Defendant



                                                15
Case 1:17-cv-02635-REB-SKC Document 124 Filed 10/21/20 USDC Colorado Page 16 of 16




                                  CERTIFICATE OF SERVICE

            I hereby certify that on this 21st day of October, 2020, I electronically filed the
    foregoing DEFENDANT RAYTHEON COMPANY’S RENEWED MOTION FOR
    JUDGMENT AS A MATTER OF LAW PURSUANT TO FED R. CIV. P. 50(b), OR,
    ALTERNATIVELY, MOTION FOR NEW TRIAL OR REMITTITUR PURSUANT TO
    FED. R. CIV. P. 59 with the Clerk of Court using the CM/ECF system which will send
    notification of such filing to the following e-mail address:

          Ralph G. Torres, Esq.
          rgtorres99@aol.com

          ATTORNEY FOR PLAINTIFF


                                                     s/ Barbara J. Esquibel______
                                                     Barbara J. Esquibel, Paralegal




                                                16
